DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of March 31, 2021 has been fully considered.  The amendments overcome the previously asserted prior art rejections.  Upon further detailed consideration, the new claim scope is addressed as set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   The claims have been amended to recite that the vehicle content manager assigns dedicated channels or optical cables; however, the disclosure does not fully 
Claims 1, 7, and 14 have a similar problem with respect to the description of the selection of order based on priority data.  Paragraphs 0191, 0193 refer to data priority, but do not specify which structure/unit in the system selects the order based on the priority.  As such, the new claim language is more specific than the original disclosure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, 14–16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and further in view of Marumoto (US 2011/0112719).
Regarding claims 1 and 14, Tibbals discloses a vehicle fueling system comprising: 
a vehicle fuel supply station (figures 1 and 3) comprising: 
a fuel supply line (20) for coupling to a fuel supply; 
a fuel supply coupling (104) coupled to the fuel supply line; 
a station data transceiver (58); 
a station data transfer line (22) coupled to the data transceiver (58)(see figure 3); and 
a station data transfer connector (56) coupled to the data transfer line (22), 
wherein the data transfer line (22) and/or the data transfer connector (56) is coupled to a fuel supply line (20) and/or the fuel supply coupling (104) (figures 1 and 6); and 
a vehicle (10) comprising: 
a fuel storage device (32); 
a fuel receipt coupling (12) coupled to the fuel storage device and configured to mate with the fuel supply coupling; 
a vehicle data transceiver (72); 
a vehicle data transfer line (40); and 

an active optical transceiver (28 and/or 96) coupled to the vehicle data transfer connector (50) via one or more optical cables (figure 6 and column 6, lines 39-60, the data transfer lines shown can be optical cables and the transceiver receives the signals through these lines).
Tibbals is considered to account for the features of claim 1 as set forth above, in that column 4, line 52 through column 6, line 47 discuss the features of Figures 1–6 as being present in a single embodiment.  To the extent that it might be argued that some of these features are not necessarily in a single embodiment, the claimed subject matter is obvious in view of Tibbals.  It would have been obvious to one skilled in the art to combine and/or select among the various features disclosed in Tibbals as a routine selection of known equivalent structural configurations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals does not disclose a vehicle content manager having the programming described.

It would have been obvious to one skilled in the art to provide the device of Tibbals with a vehicle content manager, based on the teaching of Smith, for the purpose of displaying targeted information to the car driver such as advertising for nearby restaurants and for allowing automatic communication of account numbers and other data requested by the fueling station.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals and Smith do not specifically account for the vehicle content manager selecting order for transmission and reception based on priority of data.
Marumoto teaches a method of communicating between a vehicle and a refueling station during refueling (figure 1 and paragraph 0077), wherein a controller selects an order for transmission and reception based on priority of data (paragraph 0188, “one set of data having the highest priority in the drive analysis data is selected on the basis of predetermined notification priority rules (e.g., in order of improvement effects in fuel economy, in order of urgency, and the like…”).
It would have been obvious to one skilled in the art to modify the system of Tibbals in view of Smith to have the vehicle content manager select an order for transmission and reception based on priority of data, in view of the teaching of Marumoto, for the purpose of ensuring that the most critical data is received.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Tibbals discloses that the fuel supply line (20) comprises a liquid fueling hose; the fuel supply coupling (104) comprises a liquid fueling nozzle and 

Regarding claim 3, Tibbals discloses that the data transceiver (58) comprises an optical transceiver; the data transfer line comprises an optical cable; and the data transfer connector comprises an optical connector (column 4, line 10; figure 6). 

Regarding claims 5, 15, and 16, Tibbals shows that the vehicle data transfer connector (50) is accessible without opening a passenger compartment of the vehicle (figure 6), and appears to shows that the vehicle data transfer connector is within one meter and within one foot of the fuel receipt coupling (12)(see figures 1 and 6, and column 6, lines 39–47).  To the extent that it might be argued that the disclosure of Tibbals is not sufficiently specific to disclose a distance between the connectors, this subject matter would have been obvious.  It would have been obvious to one skilled in the art to select any particular distance between the connectors, such as 11 inches, as a routine design choice and/or routine selection of dimensions or proportions.  In this regard, MPEP 2144.04 is relevant.

Regarding claim 21, Tibbals discloses at least one module (76) operable to interface with an information source (28 or 80) to identify data to be downloaded to the vehicle.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Marumoto (US 2011/0112719) and further in view of Hartsell (US 6,169,938).
	Regarding claims 4 and 20, Tibbals, Smith, and Marumoto account for much of the claimed subject matter as discussed above, but do not disclose a user interface that provides information regarding fuel transfer status and information regarding data transfer status to a user. 
	Hartsell teaches that it is known to provide an interface (96, 100, 102, 104) capable of providing information.
It would have been obvious to one skilled in the art to provide the device of Tibbals with an interface, based on the teaching of Hartsell, for the purpose of displaying sale information.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 6 and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Marumoto (US 2011/0112719) and further in view of Stewart (WO 01/03983).
Regarding claims 6, 17, and 18, Tibbals and Smith account for much of the claimed subject matter as discussed above, but do not appear to disclose a doored 
Stewart discloses a refueling system having a doored chamber in which the fuel receipt coupling is located, and wherein the vehicle data transfer connector is accessible in the doored chamber (figures 1 and 2, and page 3, lines 20–23).
It would have been obvious to one skilled in the art to modify the device of Tibbals to have the fuel and data couplings behind a hinged door, based on the teaching of Stewart, for the purpose of protecting the couplings from damage, dirt, and debris.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 19, Tibbals, Smith, and Stewart account for much of the claimed subject matter as set forth above, but do not disclose a second doored chamber in which the vehicle data transfer connector is housed.
Stewart does disclose that it is known to put connectors in a doored chamber.
It would have been obvious to one skilled in the art to modify the device of Tibbals in view of Stewart to have two doored chambers for the separate connectors as a routine design choice and/or duplication of parts.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Marumoto (US 2011/0112719) and further in view of Zaremba (US 2015/0105920).
Regarding claim 7, Tibbals, Smith, and Marumoto account for the claimed subject matter as discussed above, but do not disclose a network transceiver configured to establish communication links with a cloud, the network transceiver being configured to connect via the cloud to a server configured to manage or support operation of a fleet of vehicles.
Zaremba teaches that it is known to provide a fueling system with a communication link using the cloud (figures 1 and 2), the cloud server being capable of supporting operation of a fleet of vehicles (paragraph 0031).  
It would have been obvious to one skilled in the art to modify the device of Tibbals to use the cloud and server associated with the cloud to transfer and display data, based on the teaching of Zaremba, as a routine selection of a known equivalent type of data transmission with predictable results.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


	Regarding claim 9, the above-discussed combination of Tibbals, Smith, Marumoto, and Zaremba account for much of the claimed subject matter as set forth above, but do not disclose that the vehicle is an electrical vehicle and the fuel line is an electrical recharging line.
	Marumoto teaches that a gasoline vehicle and an electric vehicle are known equivalents in the art (see paragraphs 0063 and 0078).
It would have been obvious to one skilled in the art to use the system of Tibbals with an electric vehicle, based on the teaching of Marumoto, as a routine selection among known equivalent types of vehicles.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 10, Tibbals discloses that the data transceiver (58) comprises an optical transceiver; the data transfer line comprises an optical cable; and the data transfer connector comprises an optical connector (column 4, line 10; figure 6). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Marumoto (US 2011/0112719) and Zaremba (US 2015/0105920) and further in view of Bowen (US 4,167,303).
	Regarding claim 11, Tibbals, Smith, Marumoto, and Zaremba account for much of the claimed subject matter as set forth above, but do not disclose that a portion of the optical cable is held in a spring-loaded fiber roll that is coupled to the fuel supply line and/or the fuel supply coupling. 
	Bowen teaches that it is known for an end portion of an optical cable to be a spring-loaded fiber roll (see figures 1 and 2).
It would have been obvious to one skilled in the art to modify the device of Tibbals such that the optical cable was a spring-loaded fiber roll, based on the teaching of Bowen, as a routine selection of a known equivalent optical fiber configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Marumoto (US 2011/0112719) and Zaremba (US 2015/0105920) and further in view of Daddono (US 6,149,445).  

Daddono teaches that it is known to provide the end of a chord in a protective housing (100)(see figure 1).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a protective housing, based on the teaching of Daddono, for the purpose of locking, securing, and protecting the end of the cable.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Marumoto (US 2011/0112719) and Zaremba (US 2015/0105920) and further in view of Hartsell (US 6,169,938).
	Regarding claims 13 Tibbals, Smith, Marumoto, and Zaremba account for much of the claimed subject matter as discussed above, but do not disclose a user interface that provides information regarding fuel transfer status and information regarding data transfer status to a user. 
	Hartsell teaches that it is known to provide an interface (96, 100, 102, 104) capable of providing information.
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The prior art listed on the attached PTO-892 includes references which are not relied upon above but are considered relevant to the pending claims, including:
	Gompert (US 2013/0332004) which discloses a controller which selects a priority of data for transmission (paragraph 0117); and
	Walker (US 2003/0093187) discloses communication on assigned dedicated channels (paragraph 0195).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799